Citation Nr: 0740340	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  05-06 707A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for osteoarthritis of 
the cervical spine.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a hip disability.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a back disability 
and arthritis of the lumbar spine.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel

INTRODUCTION

The appellant had active duty for training from January 26, 
1979, to March 9, 1979, with the Indiana Army National Guard.

These matters come before the Board of Veterans' Appeals 
(Board) following a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, denying service connection for 
osteoarthritis of the cervical spine and denying the 
appellant's petitions to reopen claims of service connection 
for a bilateral hip disability and a back disability and 
arthritis of the lumbar spine.  The appellant initially filed 
a claim for service connection for a bilateral hip disability 
in November 1991.  The RO denied the appellant's claim in 
March 1992.  The appellant was notified of the decision in 
May 1992 but did not appeal.  The appellant then filed a 
claim for service connection for a back disability in January 
1995.  The RO denied this claim in November 1995.  The 
appellant was notified of the denial in December 1995 but did 
not appeal.

The Board notes that in the November 1995 rating decision 
denying service connection for a back disability, the RO 
considered evidence of the appellant's diagnosis of 
osteoarthritis of the cervical spine, with flattening of 
cervical lordosis and narrowing at C3-4 and C6-7.  In 
February 2001, the appellant again filed a claim for service 
connection for neck pain.  In a December 2002 rating 
decision, the RO characterized the claim as one for 
osteoarthritis of the cervical spine.  In that decision, the 
RO considered the same medical evidence as in the November 
1995 decision but denied the appellant's claim on the merits 
without considering whether new and material evidence had 
been received.  Regardless of what the RO has done, however, 
the Board must address the question of whether new and 
material evidence has been received to reopen the claim for 
service connection for osteoarthritis of the cervical spine.  
This is so because the issue goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim de 
novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996), aff'g 8 Vet. App. 1 (1995).  In other words, the Board 
is required to first consider whether new and material 
evidence is presented before the merits of a claim can be 
considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).  Hence, the Board has characterized the 
appellant's claim for service connection for osteoarthritis 
of the cervical spine as a claim to reopen.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a).


REMAND

The Board acknowledges that the appellant has made repeated 
requests for a videoconference hearing or a hearing before 
the Board but has previously been unable to attend any such 
hearing because of his incarceration by civil authorities.  
It has come to the Board's attention, however, that the 
appellant has recently been released from his incarceration 
and has again requested a hearing before the Board, which he 
is now able to attend.  Pursuant to 38 C.F.R. § 20.700 
(2007), a hearing on appeal will be granted to an appellant 
who requests a hearing and is willing to appear in person.  
See also 38 U.S.C.A. § 7107 (West 2002) (pertaining 
specifically to hearings before the Board).  (The RO has been 
in contact with the appellant and has informed the Board that 
a video hearing can be arranged.)  Under these circumstances, 
and in accordance with his request, the appellant must be 
provided an opportunity to present testimony during a 
videoconference hearing.  

In view of the foregoing, the case is REMANDED for the 
following action:

The RO should schedule the appellant for 
a videoconference hearing before a member 
of the Board.  The RO should notify the 
appellant of the date and time of the 
hearing in accordance with 38 C.F.R. 
§ 20.704(b) (2007).  The appellant and 
his representative should be given 
opportunity to review the file and 
prepare for the hearing.  The file should 
thereafter be returned to the Board in 
advance of the hearing.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified.  The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

